 MIDLAND GLASS COMPANY547Midland Glass Company and Mike R. Kelly. Case 10-CA-10510 (formerly 12-CA-6194)September 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSexamine, propose findings and conclusions, argue orally,and file briefs, which were received on April 8, 1974.The ultimate issue presented is whether Respondent vio-lated Section 8(a)(3) and (1) of the Act by discharging itsemployee Mike R. Kelly on or about July 31, 1973, andthereafter failing and refusing to reinstate him.Upon the entire record and my observations of the testi-monial demeanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONSOn April 30, 1974, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Midland Glass Compa-ny,Warner Robins, Georgia, its officers, agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry Wall Products,Inc, 91 NLRB 544(1950), enfd 188F 2d 362 (C A 3, 1951)We have carefully examined therecord and find no basis for reversing his findings2TheRespondent has requested oral argument This request is herebydenied,because, in our opinion,the record,exceptions,and brief adequatelypresent the positions of the partiesDECISIONSTANLEY N. OHLBAUM, Administrative Law Judge: Basedupon a charge filed on November 23, 1973, resulting in acomplaint issued on January 17, 1974, by the Board's Re-gionalDirector for Region 10, this proceeding under theNational Labor Relations Act, as amended, 29 U.S.C. §151,et seq.("Act"), came on for hearing before me in Ma-con, Georgia, on February 20 and March 6, 1974, with allparties participating throughout and afforded full opportu-nity to adduce testimonial and documentary proof, cross-'Where yearreferencesare omittedherein, they are 1973.IPARTIES, JURISDICTIONAt all materialtimes,Respondent Midland Glass Compa-ny has been and is a Delaware corporation, with an officeand place of business in Warner Robins, Georgia, where ithas been and is engaged in the manufactureand sale of glassbottles. In the course and conduct of that business duringthe representative year immediately precedingissuance ofthe complaint, Respondent sold and shipped finished prod-ucts valued in excess of $50,000 directly in interstate com-merce to customers located outside of the State of Georgia.As detailed below, the Charging Party, Mike R. Kelly, wasan employee of Respondent at its Warner Robins facility.I find that at all materialtimesRespondent has been andis an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.11UNFAIR LABOR PRACTICESA Factsas FoundRespondent concedes that it discharged Mike R. Kellyfrom its employ on or about July 31, 1973, and that it hassince then failed and refused to reinstate him. The questionhere is whether that discharge was for a reason violative ofthe Act. The complaintallegesthat the reason was Kelly'sunion membership and protected concerted activities. Re-spondent, however, asserts that Kelly was never employedby it "as a production worker," that he "never came underthe union contract" to which it was a party, and that thereason he was fired was that "his attitude had greatly de-clined" and had become "antagonistic." 2Much conflicting testimony was presented at the hearingconcerning the circumstances of Kelly's advent intoRespondent's new glassmaking plant at Warner Robins,Georgia, but for reasons to be shown it does not appear thatthose particular circumstances have decisivesignificancehere.According to Kelly, he was definitely promiseda glass-maker job before he uprooted his family from the West(Colorado, where he had steady employment in anotherglassmaker job) and came East to Respondent'snew glass-making plant in Warner Robins, Georgia. Kelly insists hecameEastonlyupon firm job assurances fromRespondent's Warner Robins plant manager, Mason Ash-by. According to Ashby, however, Kelly was given no assur-ances or encouragement of any kind, but simply came Easton his own and put in a surprise appearance at Warner2Answer, pars 5 and 3 548Robins in search of work.DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Employee's versionKelly's testimony indicates that he is a journeyman glassmachine operator qualified by training and experience tooperate as well as maintain glass bottlemaking machinery,holding both a journeyman glass machine operator's andalso a master's maintenance and upkeep qualification cardissued by the Glass Bottle Blowers Union. He was employedfor about 5 years in glassmaking at the Minnesota plant ofAmerican Can Company and, upon acquisition of thatplant by Midland Glass Company (Respondent herein), bythe latter (for about 4 years of the foregoing 5). Subsequent-ly, he was employed, also as a glass machine operator, byColumbine Glass Company in Colorado, for about 2-1/2years, until March 1973 and his return, under circumstancesto be described, to the employment of Midland Glass Com-pany (Respondent) at its new glass bottlemaking plant inWarner Robins, Georgia.According to Kelly-who impressedme asa candid andhonest witness-as a result of job solicitations on his partby long-distance telephone from Colorado (where he wasthen employed by Columbine Glass Company) around Feb-ruary 1973, seeking employment at Respondent's new plantunder construction in Warner Robins, Georgia, he movedhisfamily toWarnerRobins on assurances fromRespondent's plant manager there, Mason Ashby, that hewould have a job there in hisusual line asa glassmaker.When he arrived in Warner Robins in March, Ashby in-formed him that since the plant was not yet totally complet-ed he could meanwhile be gainfully employed in thecompletion of the plant construction then in process. Ac-cordingly, pending what he with seeming justification tookfor granted would be his entry upon his usual work as ajourneymanglassbottlemaker when the Warner Robinsplant was ready to go into production-for which he hadgiven up his job in Colorado and moved his family East-Kelly, by assignment and arrangement of Respondent'sPlantManager Ashby, commenced working for the `glassplant's contractor or subcontractor (Bortman ConstructioriCompany) on the glass plant batchliouse, until early June.At that time (early June), Plant Manager Ashby assignedKelly to a job as a carpenter's helper-work at which Kellyhad experience and skill-at the new plant itself pending its,actual opening, again assuring Kelly of a journeyman glass-worker job as soon as the plant opened. Accordingly, inJune (1973)Kellybegan doing , carpentrywork atRespondent's nearly completed plant, on a 7-day-per-weekand 10-hour-per-day schedule, on Respondent's own pay-roll.At the time when Kelly thus came into the direct em-ployofRespondent 'at its nearly completed plant,temporarily doing carpenter's helper work (June)-at whichKelly was experienced-Respondent had only three em-ployees 3 on its payroll there, but two more were added soonthereafter, bringing ,the total to five (including Kelly),allglassworkers and all five ofwhomwere assigned to jobs of the3I.e, aside from Plant Manager Ashby and possibly other managerial,executive, supervisory, and clerical personnel at or due to report to WarnerRobins bytransferor assignment from elsewheresame kind as Kelly's,assistingwith completion of the plantconstruction.At the time Kelly was thus transferred fromplant contractor Bortman's payroll in June and placed onRespondent's direct payroll, Kelly received a substantialpay increase.4On July 31, 1973, 1 day before the Warner Robins plantwas scheduled formally to open and its union contract to gointo effect, Kelly was without forewarning summarily dis-charged, under circumstances to be described.He swearsthere had never been any criticism of his work or job perfor-mance.In mid-1973 Kelly in company with some fellow employ-ees-all glassworkers and all still engaged in the same kindof temporary construction work as Kelly-attended a unionorganizational meeting held under auspices of the GlassBottle Blowers Union, whose representative notified theemployees that Respondent's Plant Manager had alreadyextended recognition to that Union-without an election.5The union representative further informed the employees atthe meeting that he had assigned the number "234" to bethe Local number for the plant Union, and the employee,informally designated employee Charles Hudson as care-taker or temporary president pending an election. Subse-quentlyHudson received by mail from the unionrepresentative a copy of the contract executed between theunion representative and Respondent, as well as some unionliterature and an official seal. There is no indication offurther organizational activity until the event to be de-scribed; i.e.,Kelly's discharge.At the end of his shift at 5 p.m. on July 31,.1973 6 -hehad already punched out-Kelly was leaving the plantwhen, , in the company - parking lot he encounteredRespondent's "Hot End" 7 Superintendent Harold Manley,who remarked to him that he "might have ah opening foran upkeep"-i.e.,glassmachine niaintenanceman, a skillfor which Kelly held a qualification card and' which paid ahigher salary than the journeyman glass machine operatorjob which Kelly was about to move into. Indicating he wasinterested,Kelly briefly reviewed his prior experience in"upkeep." Manley then asked Kelly where he was going andinvited him for a beer. Kelly replied that he was bound forHudson's home in order to pick upsome'union materialssince he(Kelly) was taking over as temporary president ofthe Union, but that he would meet Manley shortly, thereaf-ter and discuss the "upkeep" job further.When Kelly joined Manley shortly thereafter for the beer,however, Manley tersely informed Kelly that "We want totalk to you out at the plant." Returning thereupon to theplant at almost 7 p.m., long past Kelly's workday, Kellyjoined Manley in the personnel office (then in a temporarytrailer),where, Respondent's Personnel Manager Ghedine° , I e ; from $3 50 to $3 77per hour, resulting in a substantialweekly payincreaseWhen Respondentsubsequently recognized the Union, Kelly re-ceived another increaseto union scale, $4 66'5A letter from Respondent's Plant ManagerAshby recognizingthe UnioneffectiveAugust1isdatedJuly 17, 1973'el6 It will be recalledthat the plant was scheduled to openthe next day,August 1, 1973; at which time the contract with the Unionwas also supposedto go intoeffectHowever,accordingto Plant ManagerAshby, it was notuntil September 8 that thefirst actual bottle wasturned out at WarnerRobinsiLe., glass fabrication MIDLAND GLASS COMPANY549announced to Kelly that he was being discharged in view of"reports that [your] attitude [is] bad." Kelly was incredu-lous, stating he could not believe it and that it was not so.Reminding Ghedine that he had moved his family and allof his possessions from Colorado, Kelly pleaded that hecould not now "afford to be fired"; and he pointed out,among other things, that he had been working steadfastly10-18 hours a day, 7 days a week, and that if there was anysubstance to such charges somebody would at least havementioned it to him. Ghedine, however, did not choose toamplify his remarks, supply any further information, orindicate any source of the alleged "reports." Kelly there-upon requested to speak to Plant Manager Ashby. Ghedineleft the trailer and returned with Ashby, who also merelystated to Kelly that he was being dischargedbecause of"reports that we've gotten." Although Kelly pleaded forreconsideration, Ashby remained adamant. When Kelly in-quired why this had not been mentioned to him before,Ashby's only reply was, "It's too late for that." When Kellythereupon asked Ghedine about havinga union representa-tive present, Ghedine's response was that Kelly had no suchright before midnight, when the union contract was sched-uled to go into effect (although it had been previouslysigned),and that "that's the reason I'm firing you now."When Kelly then requested a recommendation so that hecould get another job, he was told by Ashby that "It wouldbe best if you just didn't put on [your] application that youever worked here." Kelly thereupon left the plant. Subse-quent efforts on his part to obtain redress through theUnion proved unavailing, the union representative takingthe same position as Respondent, that the union contracthad not yet technically taken effect.As has already been indicated, no Board-conducted elec-tion had taken place prior to Respondent's recognition ofthe Union as the exclusive collective-bargaining representa-tive of the plant employees, nor prior toagreementas to thecontract between the Union and Respondent in mid-Julyeffective on August 1.After waiting a few days for help from the Union, to noavail,Kelly moved his wife and three children from WarnerRobins, Georgia, to Jacksonville, Florida, to seek employ-ment there. He eventually landed a job in Jacksonville,starting as a sweeper or porter, with Anchor Hocking GlassCorporation, another leadingglass manufacturer.However,after about 3 weeks he was summarily discharged from thatjob by Personnel Manager Collins there forfailing to in-clude on his employment application form the fact that hehad been previously employed at Warner Robins by Re-spondent Midland Glass Company. At the time of Kelly'sdischarge from Anchor Hocking, Collins told Kelly that he(Collins)had been informed on the telephone byRespondent'sPersonnelManager Ghedine that Kelly hadbeen fired "for union activities, and stirring up quite a bitof trouble . . . getting the guys stirred up." Although Kellyinsisted to Collins that this was "not what they told me,"Kelly stayed fired. It was only after this discharge fromAnchor Hocking under these circumstances that Kelly filedthe chargeagainstRespondent Midland Glassresulting inthe complaint herein. Kelly traveled from Jacksonville,Florida, to Macon, Georgia, to testifyagainstRespondentat this hearing.Kelly was insistent in his testimony that he would nothave given up his glassmaker's job in Colorado to movehimself, his wife, and three children and their belongings toWarner Robins, Georgia, without a definite job assurancein his regularworkas a glassmaker.He was equally insistentthat at no time during his employment at Warner Robinshad he received any complaint or adverse comment con-cerning his work performance, and no forewarning whatso-ever prior to his precipitate discharge on the heels of hisremarking to Manley that he was moving into the positionof active leadership of the Union. Kelly's testimony furtherestablishes that in his previous 4 years of employment withRespondent at its Minnesota glassmaking plant, he hadreceived only one warning and that for parkingin the vis-itors' lot, but had received a commendatory letter for hisproduction;and that likewise in his most recent employ-ment at Columbine Glass Company in Colorado he hadreceived a letter of recommendation when he left there forthe purpose of transferring to Respondent's employ in War-ner Robins, Georgia.2. Employer's versionWhile conceding that he had severallong-distance tele-phone conversations with Kelly in Colorado in February onthe subject of a glassmaker's job in Warner Robins,Respondent's Plant Manager Ashby disputes that he gaveKelly anything like a jobassurance.Ashby insteadinsiststhat he was astounded when Kelly presented himself inWarner Robins in March; and that, when Kelly on thatoccasionpleaded for Ashby's "helpto get [me] a job," Ash-by, feeling sorry for Kelly because he was a family man,obtained a common laborer's job for Kelly by intercedingwith a subcontractor. Further according to Ashby, however,when this phase of Respondent's Warner Robins plant con-struction was completed, in early June he (Ashby) transfer-red Kelly as well as four other glassmakers who were alsodoing similar laboring work on the construction, toRespondent's payroll;all of these employees of RespondentMidland(including Kelly) thereupon being detailed to as-sisting with construction work on or involving Respondent'sglass furnaces.At the trial, Ashby attempted to distinguish the other fourglassworkers(Hudson,McGee,Vangelder,andMarsh)-none of whom was called by Respondent as awitness-from Kelly by testifying that unlike Kelly (alone)he(Ashby)had given them definite"assurance"of "guaran-teed" jobs as "glassworkers." Ashby concedes,however,that all five(including Kelly) were in fact glassworkers bytrade,thatallwithoutdistinctionwere placed onRespondent's payroll, that all without distinction tempo-rarily assisted in construction work pending completion ofthe plant,and that all were so employed and engaged onJuly 31 when Kelly was discharged.This testimony of Plant Manager Ashby appears to be atsome variance with the rather sweeping testimonial asser-tions, elsewhere recounted,of Respondent's new industrialrelations director atWarner Robins, Fred Ghedine, thatAshby hired "nobody." Perhaps in an attempt to seek asemantical middle ground, Ashby later claimed he did not"hire" but merely "committed" himself to the other four, 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlike Kelly; but still later Ashby attempted to squirm awayfrom this position also by claiming that he does not "com-mit" himself but merely adopts recommendations of hissubordinates. For reasons to be indicated, I have discreditedGhedine in large part; and, not crediting Ashby's denials,if such they are, of authority on his part to employ-contra-dicted even by Ghedine-I find that Ashby did in fact haveand exercise authority to hire and did in fact hire Kelly, atone point or another, to be a glassworker at Respondent'sWarner Robins plant, or give assurances that Kelly would,like the other glassworkers who were also temporarily as-signed to assisting on the construction work, have aglassworker's job upon completion of the plant construc-tion.While disputing that he had given Kelly a firm job assur-ance at Warner Robins before Kelly presented himself theretowork, Ashby on cross-examination appeared to assertand maintain a perhaps ambiguous qualification as to anysuch denial of assurance on his part to KellyafterKelly'sarrival at Warner Robins and being placed on Respondent'sactual payroll there (in and after June, as aforestated). Asto the latter, Ashby would not make a flat denial, even wheninvited to do so, cautiously asserting that only to his"knowledge" ("that's the best I can do for you") he had notgiven Kelly that assurance. And Ashby conceded that hehad "no problem as far as his [Kelly's].. . . workmanshipitself is concerned," claiming only that Kelly's precipitatedischarge-for which, according to Ashby, it was Manleywho made the "determinative recommendation"-waspredicated only upon Kelly's "incompatib[ility] with a goodsmooth running operation" and "abrasive attitude." It willbe recalled that it was Manley who had offered Kelly ahigher-payingjob and (as Manley admits,infra)invited Kel-ly to join him in beer, just before Kelly remarked that hewould meet him later since he was on his way to pick upsome material in conjunction with taking over the presiden-cy of the Union. It seems odd that Manley would have madea "determinative recommendation" to precipitately dis-charge a man to whom he hadjust offered a better job andinvited to join him for a beer.Ashby conceded that if Kellyhad continued working at the plant after July 31 it would havebeen as a glassworker in the glass production operations.Oncross-examination, Ashby acknowledged that he was awarethat Kelly was primed or prepared to become president ofthe Union, claiming that he (Ashby) had learned this 2 or3 days prior to Kelly's discharge.With regard to Kelly's actual discharge on the evening ofJuly 31, Ashby's version is not substantially different fromthat of Kelly, except that Ashby claims that he had heardfor a week or two, or perhaps three (but "not before"), thatKelly's "attitude" was "bad" and that he was "bossy" and"abrasive," but that he (Ashby) neither did anything aboutit nor so much as mentioned it to Kelly or told any subordi-nate to mention it to Kelly.' Ashby also added (at the trial)8This testimony appears to contrast with the allegationinRespondent'sanswer-subscribed by Respondent's IndustrialRelationsDirector Ghe-dine-that "Kelly was counseled and told thatin the immediate4 monthsprior to histerminationhis attitude had greatly declined " No explanationis suggestedas towhysuch an employee-also characterizedas "antagonis-tic"-would havebeenkept on for 4 months, especially without admonitionor warningthat at the July 31 discharge episode Kelly offered, in orderto save his job, to "drop out of the Union, I [Kelly] won'thave any activity for two years."Respondent's "Hot End" production manager and super-visor,Harold Manley, testified that he was hired by Re-spondent 9 onApril27and did not arrive at Warner RobinsuntilJuly 5.He claims that in the interim he hired or partici-pated in the hiring of production employees for the WarnerRobinsplant-usually over the telephone.Although he firsttestified that when he was first hired, Plant Manager Ashbyinformed him he (Ashby) had not yet hired anybody for a"permanent" job, on further questioning Manley appearedto equivocate concerning this.10 In this connection, it isfurther noted that although in Respondent's posthearingbrief it is stated that Respondent's Industrial Relations Di-rector Ghedine testified (as he did) that "16 operators wereneeded"(Resp. brief,p. 4) in the plant, it is elsewhere point-ed out in the same brief that Manley testified (as indeed hedid) that he only hired "12 operators"(id.,p. 5) prior to July5 (It would seem that the remaining four could have beenKelly and the other glassworkers who were, as shown above,assigned by Ashby to assist temporarily in constructionwork )Manley-who, according to Plant Manager Ashby, madethe "determinative recommendation" resulting in Kelly'sdischarge on the evening of July 31-swore that he first metKelly around July 25, after observing when he (Manley)arrived at Warner Robins (July 5) that Kelly was one of anumber of glassworkers assisting in the construction work.According to Manley-whose demeanor left much to bedesired, in part because of a demonstrated proclivity toexaggerate and an ill-concealed tendency to bend facts inRespondent's direction, also creating the impression that hewas fashioning details while in the process of testifying-heattended a meeting on July 30, the daybeforeKelly's dis-charge, with Plant Manager Ashby and others,' I at which heheard that Kelly might be working for him (Manley) "afterthe plant was in full production if he had ajob with MidlandGlass" 12 -a seemingly most unlikely form of hypotheticalexpression-but that Kelly had a bad "attitude." AccordingtoManley, this was thefirsttime Kelly's name had comeup.13Accordingly, still asManley claims-he instructed9 By Plant Manager Ashby, it is noted-contrary to Ghedine'ssweepinggeneralizationthat Ashby hired "nobody "10Also, when asked the direct question whether Plant Manager Ashby everhired any employee, Manley stated he did not know, and that "he never hiredanybody that was going to work for me " (Obviously, this is consistent withAshby's having hired Kelly, since, in view of Kelly's discharge on July 31before stepping into a "hot end" glassworker's job, Kelly never actually"worked for" Manley )11 including Ghedine, Stevenson, and Floyd It is to be noted that neitherPlantManagerAshby nor Ghedine nor Floyd so much as mentioned anysuch meeting in their testimony I find it difficult to believethat if such ameeting had been held, (1) Ashby and Ghedine would not have referred toit in their testimony, and even relied on it heavily, (2) Kelly would not havebeen discharged the following day (if at all), instead of being offered a betterjob at the end of that day, invited for a beer (by Manley),and then later-afterdisclosing hisintentionto assume leadership of the Union-suddenlydirected to return to the plant around 7 p in for no purpose other than tobeiprecipitately dischargedThis, in turn, appears to contrast with Respondent's insistencethroughAshby thatthere wasno question but that Kelly neither had nor was destinedfor such a job17This again contrasts with Ashby's and other witnesses' testimony-as MIDLAND GLASS COMPANY551hot-end supervisors-shift foremen Shultz and Dave Kelly toobserve Kelly and report back to him; by the next afternoon(July 31), these two 14 allegedly reported to him (Manley)that they would not like to have Kelly working for thembecause they had been told that he had a "snotty attitude,"was "cocky," 15 and "was usually standing around doingnothing or standing around talking to somebody else keep-ing them from working." Taking the alleged "report" at facevalue, nevertheless thereupon, according to Manley, Man-ley, chancing to see Kelly leaving the jobsite at the close ofthe afternoon of July 31, told him it was a pretty hot dayand invited him to join him later for beer. Although Manleyinsisted this was the entire conversation, on further ques-tioning he reluctantly conceded that an "upkeep" job alsofigured in the discussion and that Kelly indicated he wasexperienced in that kind of work, and also that Manley wasaware that Kelly held the journeyman's card. Manley fur-ther conceded, likewise on cross-examination for the firsttime, that also in this conversation Kelly indicated he hadto go somewhere else before he could join Manley for thebeer; according to Manley, Kelly merely said he wanted togo home to dress or clean up, and Manley denied "knowl-edge" that Kelly mentioned the name of his fellow-employ-ee Hudson where Kelly was going to pick up the unionparaphernalia. Based on comparative demeanor observa-tions, within the frame of reference of the record as a whole,Iunhesitatingly prefer and credit Kelly's straightforwardand unshaken version of the described incident.Continuing withManley's account at the trial, it isManley's further testimony thatafterhe had invited Kelly,in the described conversation at the shift close of July 31,to join him for beer, Manley met Ashby and Ghedine (be-fore going to keep his appointment to have beer with Kelly)and remarked to them that "with this guy's [i.e., Kelly's]attitude I think we'd be better off to let him go because it'llprobably rub off on somebody else and I don't need the guyand I would just as soon let him go," as a result of whichitwas then and there decided to discharge him, and Manleysaid he would tell this to Kelly since he was meeting him fora drink. 16 While Manley's description of the July 31 dis-charge episode does not diffir essentially from the others,Manley did add the perhaps telling detail that when Ghe-dine informed Kelly he was being discharged he (Ghedine)also told Kelly that he was being discharged because Re-spondent feared or thought he would get "a lot of otherpeople thinking the same way . . . or everybody's theboss." 17Respondent's new Industrial Relations Director Fredericor Fred Ghedme also testified as its witness. Although Ghe-well as with the aforequoted allegations-that Respondent's dissatisfactionwith Kelly had been of longstanding It seems hardly likely that, if this weretrue,Manley as Respondent's production manager would not at least haveheard about it14Neither(nor any of their alleged informants)was called to testify at thetrial, nor was any explanation offered as to why not15Added on cross-examination16Aside from the incongruity of this story, it is difficult to perceive why,under these circumstances, Manley would have asked Kelly to return to theplant with him that night17 1 do not credit Manley's evasive denial of awareness that Kelly wasassuming leadershipof the Uniondine was apparently hired on April 1, he did not come onthe scene at Warner Robins-"officially ... moved perma-nent," as he testified in his characteristically slippery style 18-until May 30 (at which time Kelly had been long there).Ghedine conceded that his first contact with Kelly was onJuly 31, on the occasion of his discharge. Ghedine appearedto be trying to make much of the fact that he himself neverinterviewed Kelly about a job-a wholly irrelevant circum-stance.19 But Ghedine conceded that Plant Manager Ashbydoes indeed have the authority to hire employees, and thathe (Ghedine) did not know what Kelly's job was whenGhedine started at the plant on May 30. Ghedine-an un-prepossessingly aggressive witness who made no attempt toconceal his hostility toward Kelly and his strong partialitytoward Respondent-would have it that he precipitatelydischarged Kelly on the night of July 31 because a numberof foremen (none produced here, with the possible excep-tion of Floyd, whose testimony is recounted below) hadpreviously "complained" to him that Kelly's "attitude hadgreatly declined," that he had undesirable "working habits"such as "disappearing on thejob," and that these "stood outlike a sore thumb"-although he concedes that he did notmention most of this to Kelly even on the occasion of hisdischarge, much less any of it prior to then. Since thesealleged "complaints" are wholly unsubstantiated, allegedoriginal sources being without explanation unproduced atthe trial, are to a degree at variance with testimony ofRespondent's own other witnesses, and must be evaluatedwithin the frame of reference of my unfavorable demeanorobservations of this witness, I do not accept them as havingbeen made or received as indicated, and in no event to theextent that they played a role in Kelly's precipitate dis-charge under the suspicious circumstances described andstill remaining to be further described.Respondent's remaining witness was Robert Floyd, oneof its packing department supervisors sinceJuly1(also longafter Kelly arrived), when according to his testimony he alsowas hired over the telephone (from another glass plant inCalifornia).Althoughaglassworker,on arrival atRespondent'sWarner Robins plant from the Californiaglass plant Floyd was (like Kelly) assignedto assistwith theconstruction work then in progress at Warner Robins. Sub-sequently, according to Floyd, Kelly was detailed underFloyd for about 2 weeks doing carpentry work. Floyd testi-fied vaguely and with some apparentstrainingthat duringthis period he received "complaints" from "some of the18Thus, for example, Ghedine laboriously attempted to portray Kelly aswholly alien to an employment relationship with Respondent at any time, onthe theory that no actual bottle came off the production line at WarnerRobins until September 8, by which time Kelly had been discharged Afterfirst attempting,seemingly deceptively, to insist Kelly was merely a construc-tion laborer on a non-Respondent-related "constructionpayroll,"the admis-sions were grudgingly wrested from Ghedine that this "construction payroll"was entitled"Midland Construction,"which was not a separate company butRespondent Midland GlassCompany itself(It will also be recalled that at leastfour other glassworkers,dust like Kelly,initially assisted in the very sameconstruction work)Ghedine also persisted in attempting to supply hortatoryamplifications rather than direct factual responses to questions,and it wasonly grudgingly and with visible ill grace that he desisted therefrom1In view of my finding that Plant ManagerAshbyhired Kelly, andGhedine's own testimony that it wasManleyand not he (Ghedme) whointerviewed other operators 552DECISIONSOF NATIONALLABOR RELATIONS BOARDpeople" 20 that Kelly "bossed them around too much."Floyd's further testimony on this matter, including his al-leged mentioning the matter to Kelly, was similarly vagueor nonpersuasive, and his befuddlement not merely as todates but relative periods of time as well as his demeanorwhile testifying to all of this was so unconvincing that I findit impossible to credit it. Floyd concedes that it is not assert-ed that Kelly ever so much as raised his voice at or towardanybody, fellow-employee or other; but that, while Kellywas indeed doing at least the carpentry work he was sup-posed to be doing, he may not have been cleaning up af-terward,21 although Floyd admitted he could not say Kellywas "goofing off." 22 Still, Floyd claims he told AssistantPlantManager Stevenson around July 27-29 that he washaving a "behavior" problem with Kelly involving thelatter's"attitude toward other people." 23Nevertheless,Floyd concededunder cross-examination that at this time itwas contemplated that Kelly would be working at the "hot end"of the plant under Manleywhen it went intoproductionAc-cording to Floyd, when Ghedme in the latter part of Julyroutinely asked him if Kelly (had) worked for him, Floyd,who had had no particular problems with Kelly and "didn'thave any complaints," merely indicated that he was "a littlebit overbearing sometimes to his coworkers." Viewed as awhole, Floyd's testimony left me with the clear impressionthat at no time did Floyd have any real problem with Kelly.3.Evidence from three disinterested witnessesThree seemingly disinterested witnesses provided solidlypersuasive testimony of substantial value in resolving credi-bility and ultimate issues herein. Each testified adversely toRespondent Two of these witnesses are subpenaed witness-es still in Respondent's employ-a factor properly to beaccorded weight in assessing their testimony since given atpotential risk to their jobs.24Charles Hudson, currently employed by Respondent as aglassmaking machine repairman (a regular production job)under Production Manager Manley, and testifying undersubpena, swore that following an interviewby Plant Manag-er Ashby(with Ghedine) in New Jersey, he was hired as amachine repairman for the Warner Robins plant. ArrivingatWarner Robins around June 1, while the plant was stillunder construction, he was put to work as a carpenter'shelper-the same as Kelly.25 Although Hudson, who20 Again without explanation,none was called to testify Jordan, whosetestimony,as General Counsel's witness,is recounted below,was one ofthem, according to Floyd21During redirect testimony, however, Floyd testified that when he in-structed Kelly, the same as other employees, to clean up, Kelly did so22 In connection with these alleged "complaints" concerning Kelly's "bos-siness" whileon carpentry work, it is to be noted that, as expressly concededby Floyd oncross-examination,Kelly had more expertise at carpentry workthan the other glassworkers who like Kelly had been detailed thereto, andthat Floyd himself readily furnished assistants to Kelly at that work uponKelly's request23Once again unexplamedly,Stevenson was not called to testify It isfurthermore noted that even according to Floyd's ownpreviousas well assubsequenttestimony,Kelly was not then and had not for about 2 weeks priorto then been under Floyd's supervision24 See, e g,Georgia Rug Mill,131 NLRB 1304, 1305, In 2, enfd as modi-fied 308 F 2d 89 (C A 5, 1962),Wirtz v B A C Steel Products, Inc,312 F 2d14, 16 (CA 4)25Hudson's first paychecks were from the construction contractor, and hisworked with Kelly up to about a month before Kelly'sdischarge, characterized Kelly as "sort of bossy" in his car-pentry role-in which Hudson regarded Kelly as experi-encedand knowledgeable, unlikeHudson and theothers-this, according to Hudson, caused no problemswith Hudson or any of the other employees. No problem ordifficulty between Kelly and any other employee or man-agement was ever observed by Hudson. It was from Hudsonthat Kelly was taking over the Union presidency, after Hud-son announced he (Hudson) was "going to give it up."Al Lummus, still employed by Respondent at WarnerRobins as a maintenance electrician (a regular, full-timejob), also testifying under subpena, swore that he first cameon the jobsiteas anemployee of a construction company,untilitsworkwas completed in June 1973, whenRespondent's Plant Manager Ashby got him a job withSoutheastern Electric Company (another jobsite subcon-tractor),subsequent towhichhewashiredintoRespondent's employby Ashby, to whom he had applied fora job in April or May (on Mike Kelly's suggestion), whenAshby assured him of a job with Respondent On the sameoccasion, Lummus swore, he heard Ashby say to Kelly that he"thought he could find a place for Mike [Kelly] when the plantopened up . [at] the hot end."Lummus-a most impres-sive witness-further swore that in the latter part of May,when he thanked Ashby for getting him the job with South-eastern Electric Company and told Ashby he thought he(Lummus) could also get Kelly a job there as an electrician'shelper,Asyby stated that "he [Ashby] had a job for Mike[Kelly] with more money. [at] MidlandGlass"AlthoughAshbywaspresent in the courtroom when Lummus testified tothe foregoing, Ashby was not recalled to the stand to contradictLummus' testimony.Finally, General Counsel subpenaed Thomas G. Collinsfrom Jacksonville, Florida, to testify. Collins is the person-nel and safety supervisor of Anchor Hocking Corporation.the glass manufacturing company for which Kelly went towork after he was discharged by Respondent. Collins hiredKelly as a sweeper-porter on November 2, but dischargedhim less than 3 weeks later, on November 19, even thoughKelly had proved to be a "good worker," because he hadascertained that Kelly had failed to disclose in his employ-ment application that he had worked at Respondent's War-ner Robins plant.26 The circumstances, which follow, arehighly illuminating in regard to resolution of the basic issuein this case, since Collins' testimony, both because of itsquality and content, in the frame of reference of its whollydisinterested nature, is impossible for me to discredit and isutterly persuasiveAfter Collins was apprised, by persons whose identity hedid not reveal, that Kelly had been discharged by Respon-dent, Collins telephoned Respondent and confirmed this.Collinsthenwrote to Respondent for more information.When he received no reply he telephoned again, and wasinformed by the personnel department,27 after Kelly's re-supervisor was Stevenson,later (and now)Respondent's assistant plant man-ager26Collins had, however, received a favorable reference on Kelly fromColumbine Glass Company of Colorado, "saying he was a good employee,which is the reason I [Collins] hired him "27The identity of Collins' informant is otherwise convincingly established, MIDLAND GLASS COMPANY553cords were pulled from the files, that Kelly had been "termi-nated because of his poor attitude." Collins further sworethat when he indicated this did not mean very much andpressed for more information, he was thereupon told thatKelly was terminated before he ever even started to workforMidland because the Union had already been "orga-nized, the officers had been elected, and that it was all setto go" but that Kelly had the day before told somebody thathe was taking over as Union President and that it was forthis reason that he was terminated, rather than employedwithMidland Glass, and have a conflict within the unionsort of thing . . . that the union had already elected, or hadtheir officers chosen . . . The union was all set to go thenext day" when Kelly indicated to one of the companypeople that he was "taking over as president." AlthoughCollins subsequently told Kelly about this conversation, hedischarged him just the same.28Respondent's Plant Manager Ashby testified subsequent toCollins' testimony. At the conclusion of Ashby's testimony heconceded that Respondent's Personnel Manager Ghedine hadinformed him that Collins had called him (Ghedine) concerningRespondent's discharge of Kelly. Nevertheless, notwithstandingCollins' testimony (and Kelly's corroboration thereof, linkingGhedine thereto) and Ashby's testimony tying Ghedine thereto,without explanation Ghedine (who was alsoincourt through-out) was not called to dispute or explain any of the foregoingB. Resolution and RationaleMike Kelly is a glassmaker by trade. For reasons bestknown to him, he left a steadyjob as a glassmaker in Minne-sota to come East, transporting his family and belongingstoWarner Robins, Georgia, for employment in his trade atRespondent's new plant under construction there. Kellythrough the testimony of Respondent's Plant Manager Ashby, to have beenRespondent'sPersonnel Manager Ghedine, who was not called to disputethis in any way Prior to Ashby's said testimony, I had admitted Collins'testimony concerning this telephone conversation in view of the circum-stances under which it occurred,under well-established rules applicable tosituations involving a telephone call to a listed business establishment wherethe otherwise unidentified voice at the called end responds with clear knowl-edge of the business being discussed and could not otherwise reasonably beassumed to have knowledge of such business details SeeRules of Evidencefor United States Court and Magistrates(Amendments to Fed R Civ P),effective July 1, 1973, rule 901(a) and (b)(6) and Advisory Committee's Noteto Example (6), Berger,Article IX Authentication and Identification,33 FedB J 79, 82-83 (1974), 7 Wigmore,Evidence §2155 (3d ed 1940), Richardson,Evidence §384, pp 351-352 (8th ed 1955)In its posthearing brief,Respondent nevertheless urges strenuously thatCollins' testimony about his telephone conversation concerning Kelly's dis-charge should have been excluded under Georgia law While it well may bethat even under Georgia law it was admissible, in view of the circumstancesincluding Respondent's corporate admission through its Plant Manager Ash-by that it did indeed occur with Ghedme (who in no way disputed it), in anyevent Respondent's reliance on Georgia law is misplaced,since-althoughconceding the applicability of Sec 10(b) of the Act requiring Federal eviden-tiary rules to be applied here-Respondent overlooks Rule 43(a), of Fed RCiv P which, in case of conflict between State and Federal evidentiaryrequirements mandates that the moreliberalof those requirements,favoringthe reception of the evidence in question,shall govern That such evidenceeven in the absence of Ashby's admissions,is federally admissible, is, asshown above, clear28 Collins also testified that during the week before the trial of the instantcase, he received a telephone call from Midland inquiring what he had toldthe NLRB investigator at Jacksonville about this case,and that he had toldhiminsistshe was promised a job there before he uprootedhimself and his family to go there; Respondent denies it.It is unessentialto resolve the thorny issue of whetherKelly had binding job assurances from Respondent beforehe came East, since-as I find-he at any rate had definiteassurances of a glassmaker's job with Respondent at War-ner Robins at some time after he came East and beforefull-scale commencement of Respondent's glassmaking op-erations there. Together with four or five otherglassmakersin the same category and in precisely the same way, he hadbeen assigned temporarily to assist with the plant construc-tion work; and, in precisely the same way, he was in factplaced upon Respondent's payroll asits employeeHe there-aftercontinued, until his discharge, to remain uponRespondent's payroll asits employee.When Kelly agreed to assume temporary leadership ofthe Union at Respondent's plant, he had every right to doso under Section 7 of the Act-whether or not it pleasedRespondent or accorded with Respondent's convenience orpreference. If he was discharged for that reason, it was aviolation of Section 8(a)(1) of the Act.The facts and circumstances of Kelly's discharge per-suade me, and I accordingly find, that Kelly was indeeddischargedforexercisingthatright.Contrary toRespondent's unconvincing attempt, largely if not entirelythrough hearsay, to portray Kelly as a substandard or unsat-isfactory employee with an unacceptable personality prob-lem, I find that this was and is not so. He had held long-termemployment elsewhere and carried excellent work creden-tials-including even a long and satisfactory penod of pre-vious employment with Respondent itself at one of its otherplants.He was hired and taken into Respondent's directemploy at Warner Robins in June after months of observa-tion over him there. At no time did he receive even so muchas the suggestion of an admonition, much less a censure orreprimand. It boggles my belief and conscience to acceptthe notion that at 5 p m. of one day a supervisor would offerhim a better job than he was slated for and invite him forbeer, and at 7 p.m. call him back to the plant to be precipi-tatelyfiredforallegedlylongstandingcomplaints(Respondent's answer, par. "3," says "four months") thathis "attitude had greatly declined" and that he was "anta-gonistic"(id.).Since the only circumstance intervening be-tween the 5 o'clock better job offer coupled with beerinvitation and the 7 o'clock discharge was Kelly's blurtingout to the supervisor that he (Kelly) was assuming leader-ship of the Union (which had been recognized by Respon-dent, and its temporary head designated, without anyelection by the unit employees), I accept that circumstanceas the more likely and indeed the only reason why Kelly wasprecipitately dismissed from his job. That this was indeedthe true reason is firmly clinched by the utterly persuasivetestimony of a totally disinterested witness, Thomas G. Col-lins, the personnel-safety supervisor of the Anchor HockingCorporation at Jacksonville, Florida, to which location Kel-ly after his precipitate discharge by Respondent againmoved his family and where he had obtained a job. Theadmission made to Collins by Respondent's Industrial Re-lations Director Ghedine that Kelly'simminentadvent intounion leadership was indeed the reason Kelly was dis-charged clearly establishes that to be the fact, in a direct 554DECISIONSOF NATIONALLABOR RELATIONS BOARDway that is perhaps seldom encountered in cases of thistype.And Collins' testimonyis in noway disputed upon thisrecord, by Ghedine or otherwise.While it is true that Hudson(and other union members) were retained in Respondent'semploy, it is also to be observed that Hudson (as well asothers) resigned from the Union's temporary presidency;and it was apparent that Kelly-even as observed by me onthe witness stand, in contradistinction to Hudson-wouldbe a man of differentmettle,of whom Respondent wasapprehensive, as indicated by its statement to Collins, as apotentially more aggressive union leader.29I accordingly find that Mike Kelly was indeed,as allegedin the complaint, discharged by Respondent on July 31,1973, in violation of Section 8(a)(1) of the Act, because ofhis havingengaged inactivities protected under Section7 of the Act; namely, activities relating tohis assumingleadership of the Union at Respondent's Warner Robinsplant30,3t Inasmuch as Respondent's precipitate and un-lawful discharge of Kelly for that reason, under the cir-cumstancesdescribed, may justifiably be considered to becalculated to have a chilling effect on and to discourageother employees'similar organizationalactivism and there-by to discriminate against them by reason thereof, sincethe Act guarantees not merely employees' rights to belongto a union but also to take an active part therein,it is alsofound and concluded that Section 8(a)(3) has been violatedthereby.Upon the foregoing findings and the entire record, I statethe following:REMEDYHaving been found to have violated Section 8(a)(1) and(3) of the Act in respect to its dismissal of Mike R. Kellyand its failure to reinstate or reemploy him, Respondentshould be ordered to cease and desist therefrom and to offerhim reinstatementto his job and expected and normal jobprogression inglassmakingwork,32 if necessary dismissinganybody hired to take his place or instead of him; togetherwith backpay as appropriate, less applicable interim earn-ings if any, plus interest, computed as delineated in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1963), making necessaryrecords available for computation purposes. Under the cir-cumstances shown, Kelly's transportation and reasonablerelocation costs of himself and his dependents from WarnerRobins, Georgia, to Jacksonville, Florida, and (in the eventKelly desires reinstatement) back to Warner Robins, Geor-gia, should be offset against his interim earnings, withoutprejudice to recoupment on his part of any balance whichmay be due. Respondent's records should also be correctedto eliminate any entry that Kelly's discharge on July 31,1973, was due to any shortcoming or fault on his part.Respondent should further be required to post the usualnotice to the effect that it will repair such violation, anddesist from interference with its employees' rights under theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By its conduct set forth and found in section II,supra,consisting of its discharge of its employee Mike R. Kellyfrom its employment on July 31, 1973, under the circum-stances described, and its failure and refusal to reinstate orrehire him since that time, Respondent has engaged in andis continuing to engage in unfair labor practices in violationof Section 8(a)(1) and (3) of the National Labor RelationsAct as amended.3.Said unfair labor practices have affected, affect, and,unless permanently restrained and enjoined, will continueto affect commerce within the meaning of Section 2(6) and(7) of said Act.29 In viewof theabsence of any allegation in the complaintor supportiveevidence to sustain the suspicions hintedat byGeneral Counsel concerningRespondent's seemingly precipitate recognitionof the Union without anyelection or request from its employees,no finding is justified or made in thisrep ard.Respondent's asserted defense that Kelly "never came under the unioncontract" between Respondent and the Union-which,while agreed to onor about July 17,did notby itsterms take effect until August 1, a few hoursafterKelly was discharged-isdevoid of merit andhardlydeserves com-ment.The lawful exercise of rights by an employee under Section 7 of theAct, andthe unlawful interference with those rights by an employer underSection Sof the Act, arenot dependent upon the existence of a union contractcoveringthe employee.31Respondent'smotion, at the conclusion of the entire case,to dismiss thecomplaint is denied.32Attention is again drawn to the testimony of Respondent's Plant Manag-er Ashbythat ifKelly had beenkept on in the Warner Robins plant afterJuly 31itwould have been asa glassmaker in theglassproduction operations.ORDER33It is hereby ordered that Respondent, Midland GlassCompany, Warner Robins, Georgia, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discharging any employee, or failing and refusing toManleytestifiedto thesame effect.Lest there be anymistake about it, theintent of the remedial provision herein is thatKelly be placed into aglassworker'sjob (either as a glassmakingmachine operatoror as a glassmak-ing machine maintenanceman,at Respondent's option), since,as established,admitted, and found herein, that is what hisjob would havebeen had he notbeen unlawfully dischargedby Respondent. Although atthe moment he wasdischarged,Kelly was still (like his fellow glassworkers) in the last throes ofstillassisting withcarpentry work,it is clearthat,as here found, he wasdefinitely slated for a glassworker's jobjust as the others and had in fact beenassured thereofby PlantManagerAshby; andindeed offered an even betterglassworker's job (i.e., glassmaking machine maintenance,at higher pay) byProduction ManagerManley. It is entirelyclear that Kelly, like his fellowglassworkers,was only temporarilyassisting with the plantcarpentry; he wasand is a glassworker,not a carpenter,by trade, was alwaysregarded as suchby Respondent,was assuredof a job as much byRespondent,and admittedlywould havehad aglassworker's job inglassproductionthe same as hiscoworkers had he notbeen precipitatelydischargedon July 31 under thecircumstancesdescribed.He should therefore be reinstatedtoa glassworker'sjob.33 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommendedOrder whichfollows herein shall, as providedin Sec. 102.48of thoseRules and Regulations,be adoptedby the Board andbecome its findings,conclusions,and order, and all objections thereto shallbe deemed waivedfor all purposes. MIDLAND GLASS COMPANYreinstate or rehire any employee, in violation of Section8(a)(1) and (3) of the National Labor Relations Act, asamended, because said employee has engaged in concertedor union activity protected by and lawful under said Act.(b)Discriminating against any employee in regard to hishire, tenure, or terms and conditions of his employment, soas todiscourage membership in, affiliation with, sympathyfor, or lawful activity on behalf of any labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization.2Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a)OfferMike R. Kelly immediate and full reinstate-ment,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay sufferedin consequence of his unlawful dismissal on July 31, 1973,in the manner set forth in the section of the Decision enti-tled "Remedy" of which this Order forms a part.(b)Expunge from its personnel and other records all no-tations, statements, and references to the effect that thedischarge of Mike R Kelly on July 31, 1973, was based onor related to any misconduct, impropriety, job dereliction orinfraction or shortcoming, or fault on his part or in connec-tion with his job or work performance.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary todetermine the amount of backpay and other sums due un-der and the extent of compliance with the terms of thisOrder.(d) Post at its plant premises in Warner Robins, Georgia,copies of the Notice attached hereto marked "Appendix." 34Copies of said Notice, on forms provided by the Board'sRegional Director for Region 10 shall, after being signed byRespondent's authorized representative, be posted in saidpremises by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.34 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the Notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government555After a trial before an Administrative Law Judge, at whichall sides had the opportunity to present evidence and argu-ments,the decision has been issued that Midland GlassCompany has violated the National Labor Relations Act.We have therefore been ordered to post this notice andcarry out its terms.The National Labor Relations Act gives you, as employ-ees, certain rights, including the right to engagein self-organization and to be active in a union of your choice.Accordingly, we assure you that:WE WILL respect your above-stated rights under theNational Labor Relations Act.WE WILL NOT, in violation of the National Labor Rela-tions Act, dismiss any employee, or fail or refuse toreinstateor rehire him or her, because he or she is activein union leadership or engages in lawful activities onbehalf of the Union.WE WILL NOT discriminate against any employee inregard to his or her hire, tenure, or terms or conditionsof employment,so asto discourage active leadership ormembership in, affiliation with, sympathy for, or law-ful activity on behalf of any Union of your choice.WE WILL NOT in any other mannerinterferewith, re-strain,or coerce any employees in theexerciseof his orher right to self-organization.WE WILL offer Mike R. Kelly, whom we have beenfound to have discharged on July 31, 1973, because ofhis union activism, immediate and fullreinstatement,if necessary dismissing anybody hired to take his placeor instead of him, without prejudice to his seniority andother rights and privileges; and WE WILL also pay himbackpay, plus interest, for any pay he has lost becauseof our dismissal of him, as well as for transportationand reasonable relocation costs for him and his depen-dents from Warner Robins, Georgia, to Jacksonville,Florida, and back to Warner Robins, Georgia.WE WILL remove from our records any statement orsuggestionthat Mike R. Kelly was discharged by us onJuly 31, 1973 because of any work shortcoming or faulton his part.All of you are free to join or not to join and to be activeor inactive in any labor organization of your choice, as yousee fit,without any interference, restraint, coercion, or dis-crimination by us in any way, shape, or form. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDMIDLAND GLASS COMPANYThis notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningDatedBythis notice or compliance with its provisions may be direct-(Representative)(Title)ed to the Board's Office,Peachtree Building,Room 701, 730Peachtree Street,N.E., Atlanta,Georgia 30308, Telephone404-526-5760.This is an official notice and must not be defaced byanyone.